Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 6/3/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al (US 7,980,576).  Inoue discloses:
With regard to claim 1 - A front lower arm tiltably supported in a state of a cantilever on an outer surface of a side rail F that is provided on each side of a vehicle in a left and right direction and that extends in a front and back direction of the vehicle, the front lower arm comprising: 
a lower arm body 1 including an inner pivot P1,P2 that is supported by the side rail at an inner end of the lower arm body in the left and right direction of the vehicle; and 
a ball joint bracket 4 connected, by welding, to an outer end of the lower arm body in the left and right direction of the vehicle, the ball joint bracket to which a ball joint to be coupled to a knuckle N is attached (“a support bracket 4 having a mounting hole for supporting the ball joint BJ is welded to the outer end part of the arm main body 1”), 

an extension of a central axial line of the spindle member Sr is arranged so as to intersect with the welded part constituted of an inclined surface (in Fig. 4, it can be seen that a bottom portion of the welded part 4b overlaps a central axis of the spindle member Sr), and
when a small overlap frontal crash test is conducted such that one front wheel is collided with a barrier causing the spindle member to come into contact with the barrier, an impact load that is transmitted from the front side to the rear side in the front and back direction of the vehicle is input to the welded part.

With regard to claim 2 - wherein the lower arm body 1 is formed so as to have a box shape by combining an upper plate member 2 with a lower plate member 3, and the outer end of the lower arm body in the left and right direction of the vehicle is made as an opening (see Fig. 5), the ball joint bracket 4 is made of a forging, and an inner end part 4b thereof in the left and right direction of the vehicle is formed so as to have an outer shape to be fitted into the opening 2us of the lower arm body 1, and the welded part is formed by welding an outer periphery of the inner end part 4b of the ball joint bracket 4 to an end surface of the opening 2us of the lower arm body 1 in a state in which the inner end part is fitted into the opening.


a lower arm body 1 including an inner pivot P1,P2 that is supported by the side rail at an inner end of the lower arm body in the left and right direction of the vehicle; and 
a ball joint bracket 4 connected, by welding, to an outer end of the lower arm body in the left and right direction of the vehicle, the ball joint bracket to which a ball joint to be coupled to a knuckle N is attached (“a support bracket 4 having a mounting hole for supporting the ball joint BJ is welded to the outer end part of the arm main body 1”), 
wherein a spindle member Sr, which is connected to a lower end of a shock absorber D or an end of a stabilizer link, is provided on a front side of the ball joint bracket 4 in the front and back direction of the vehicle so as to protrude forward in the front and back direction of the vehicle, a welding part 4b between the lower arm body 1 and the ball joint bracket 4 is inclined in plan view (Fig. 4), toward an outside in the left and right direction of the vehicle from a front part to a rear part of the welded part in the front and back direction of the vehicle, 
an extension of a central axial line of the spindle member Sr is arranged so as to intersect with the welded part constituted of an inclined surface (in Fig. 4, it can be seen that a bottom portion of the welded part 4b overlaps a central axis of the spindle member Sr), and
when one front wheel collides with an object causing the spindle member to contact the object, the front lower arm is configured such that an impact load that is transmitted from the front side to the rear side in the front and back direction of the vehicle is input to the welded part.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Kuwabara et al (US 2008/0179853).  Inoue discloses:
With regard to claim 3 - A front suspension device, comprising: 
a front lower arm LA tiltably supported in a state of a cantilever on an outer surface of a side rail F that is provided on each side of a vehicle in a left and right direction and that extends in a front and back direction of the vehicle, the front lower arm LA including an outer end to which a ball joint BJ to be coupled to a knuckle N is attached; 
a front upper arm (“part vertically movably supported, on a vehicle body or a subframe connected thereto (hereinafter, simply called a vehicle body F), by a lower arm A and an upper arm (not illustrated) respectively”) tiltably supported in a state of a cantilever by the vehicle; and 
a knuckle N configured to rotatably support a hub to which a front wheel W is attached, the knuckle including: 
a lower side coupling part that is coupled to the ball joint BJ of the front lower arm; and 
an upper side coupling part that is coupled to the front upper arm, wherein the front lower arm has the configuration according to claim 1.

Inoue fails to explicitly disclose a tower part fixed to the side rail so as to support an upper end of a shock absorber and the front upper arm including an outer end to which a ball joint is attached.  .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue and Kuwabara, as applied to claims 1-3, and further in view of Oshima et al (US 9,346,492).  Inoue and Kuwabara fail to explicitly disclose a cabin disposed backward the front suspension device in the front and back direction of the vehicle.  Oshima teaches that it is well-known in the art to have a vehicle including cabin disposed rearwardly of a front suspension.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Inoue and Kuwabara with the teaching of Oshima’s cabin to give a safe and comfortable area for a vehicle operator to sit.

Response to Arguments
Applicant's arguments filed 6/3/2021 have been fully considered but they are not persuasive. With regard to the added limitations to claim 1, they do not positively define structure in such a manner as to distinguish the invention over the prior art.  Applicant claims “a small overlap frontal crash test” without giving any standards to which the crash test is held.  Thus it is a vague limitation as to what exactly is being claimed.  As such, it is not beyond the structure of the prior art to create a situation in which a frontal overlap crash test may contact the spindle member Sr.  Applicant has further failed to describe in detail how an impact load from an overlap crash test would not be transmitted to the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	August 20, 2021



/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616